                                                                   ___________




   Case 2:19-cr-00646-SDW Document 25 Filed 04/07/21 Page 1 of 1 PageID: 55
                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

On Crim.   No.   21—646

UNITED STATES OF AMERICA v.         TIKEER MALONE,   Defendant   (DOB 07/24/1991,
531 Number 0009589590)

PETITION FOR WRIT OF HABEAS CORPUS:          Your petitioner shows that

1.  TIKEER MALONE (DOE 07/24/1991,         SM Number 000958959D)     is now
confined at Northern State Prison,         Newark, NJ.

2.  Said individual will be required at U.S. District Court, Newark,
New Jersey on Monday, April 12, 2021 at 12:00 p.m. for a plea hearing
via Zoom conferencing before the Honorable Susan D. Wigenton in the
above-captioned case, in which he is aefendantad a Writ of Habeas
Corpus should be issued for that purpgse.        /
                                      (!     _—•—7;J2
DATED: April 7, 2021                fi/L/L%4tAti’C
                                   /JONATHAN W. ROMANKOt
                                    Assistant United States Attorney
                                    Petitioner—— (973) 645—2884

ORDER FOR WRIT:        Let the Writ Issue.




DATED :




WRIT OF HABEAS CORPUS:   The United                                the Director
of Northern State Prison

WE COMMAND YOU that you have the body of TIKEER MALONE (DOB 07/24/1991,
SET Number 000958959D) (by whatever name called or charged) now confined
in the Northern State Prison, Newark, NJ before the United States
District Court on Monday, April 12, 2021 at 12:00 p.m. via Zoom
conferencing before the Honorable Susan 0. Wigenton.   Immediately upon
completion of the proceedings, defendant will be returned to said place
of confinement in safe and secure conduct.

             WITNESS the Honorable Susan D. Wigenton
             United States District Judge at Newark, New Jersey

DATED:
                   7          /          WILL lAM T. WALS H
                                         Clerk of the U.S. District Court
                                         for the District of New Jersey


                                  Per:
                                         Deputy Clerk
